                                          Case 5:20-cv-05799-LHK Document 183 Filed 09/20/20 Page 1 of 2




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                                                        UNITED STATES DISTRICT COURT
                                   8
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           SAN JOSE DIVISION

                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                       Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                         Plaintiffs,
 United States District Court




                                                                                              ORDER RE: IDENTIFICATION OF
                                  13                                                          KEY DOCUMENTS AND
                                                  v.                                          SUPPLEMENTAL PRELIMINARY
                                  14                                                          INJUNCTION BRIEFS
                                         WILBUR L. ROSS, et al.,
                                  15
                                                         Defendants.
                                  16
                                  17
                                              Given the volume of privileged documents and the volume of documents deemed non-
                                  18
                                       privileged, each side may file an optional supplemental brief of up to 10 pages on September 22,
                                  19
                                       2020 at 9 a.m. Pacific Time. This supplemental brief is in addition to the optional up to 5 page
                                  20
                                       supplemental briefs the parties may file on September 21, 2020 at 8 p.m. Pacific Time.
                                  21
                                              The Court appreciates the parties’ identification of key documents thus far. However, the
                                  22
                                       pdf file of more than 11,000 pages is not easily navigable. As a result, it is difficult to find pincited
                                  23
                                       pages. Thus, the Court orders the parties to file a pdf of all the key documents that they have
                                  24
                                       previously identified by September 21, 2020 at 9 a.m. Pacific Time with each document
                                  25
                                       bookmarked or internally linked for easy navigation. For key documents that the parties identify
                                  26
                                       on September 21, 2020 at 11 a.m. and 4 p.m. Pacific Time, the parties shall similarly file the key
                                  27
                                  28                                                      1
                                       Case No. 20-CV-05799-LHK ORDER RE: IDENTIFICATION OF KEY DOCUMENTS AND SUPPLEMENTAL
                                       PRELIMINARY INJUNCTION BRIEFS
                                          Case 5:20-cv-05799-LHK Document 183 Filed 09/20/20 Page 2 of 2




                                   1   documents as an attachment to their identifications.

                                   2   IT IS SO ORDERED.

                                   3
                                   4   Dated: September 20, 2020

                                   5                                                   ______________________________________
                                                                                       LUCY H. KOH
                                   6                                                   United States District Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                    2
                                       Case No. 20-CV-05799-LHK ORDER RE: IDENTIFICATION OF KEY DOCUMENTS AND SUPPLEMENTAL
                                       PRELIMINARY INJUNCTION BRIEFS
